Pennington, J.
— None of the objections in this case, is supported by the record. As to the slate of demand, the plaintiff below, a laborer, charges the defendant, his employer, with 6 months and 8 days servitude, viz: from the 29th November, to the 6th June, at §20 per month, amountingto §125 S3; and then credits him in the following words: received in casli and goods, §61 73, and strikes the balance, making his demand §63 GO. This, in my opinion, is sufficient. The other objections arc wholly without foundation, from any thing that appears on the record. I am, therefore, for affirming the judgment.
Kirkpatrick, C. J.
— It is really to be wished, that gentlemen would consider, how far they are justifiable in order to obtain these writs of certiorari, in offering reasons which have no foundation in truth and in fact.
Judgment by all the Court, affirmed.